              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  Case No. 13-CR-62-5-JPS
 v.

 DERRICK M. FORD,
                                                                  ORDER
                     Defendant.


1.    INTRODUCTION

      On June 22, 2020, Defendant Derrick Ford filed a motion for

compassionate release due to the current COVID-19 pandemic and his

underlying health issues. (Docket #257). On July 21, 2020, the Government

filed a response. (Docket #264). On July 28, 2020, Defendant filed a reply.

(Docket #268). Additionally, Defendant and the Government have filed

motions to seal documents. (Docket #258, #265, and #269).

      Upon consideration of the parties’ submissions, the Court has

determined that, as required under 18 U.S.C. § 3582(c)(1)(A), Defendant has

exhausted the administrative requirements necessary. Further, the Court

has determined that Defendant does meet the requirements for

compassionate release. Therefore, Defendant’s motion for compassionate

release shall be granted. The Court will modify Defendant’s term of

imprisonment to time served and order that Defendant begin his term of

supervised release as stated in the Court’s Judgment, (Docket #162),

modified to include a period of home detention for a period of one (1) year.

Further, Defendant’s and the Government’s motions to seal documents

(Docket #258, #265, and #269) will be granted.



 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 1 of 11 Document 275
2.      RELEVANT FACTS

        On April 16, 2013, Defendant was indicted on counts of distribution

of heroin causing death. (Docket #1). On October 9, 2013, the parties filed a

plea agreement, and on October 17, 2013, Defendant pled guilty to one

count of violating 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and 18 U.S.C. § 2.

(Docket #83 and #101). Defendant was subject to a twenty-year mandatory

minimum sentence. (Docket #264 at 1). However, the Government moved

for Defendant’s sentence to be lowered. (Id. at 1–2). On June 5, 2014, the

Court sentenced Defendant to one hundred and fifty (150) months of

imprisonment and, upon release, a total term of five (5) years of supervised

release. (Docket #162). Defendant is scheduled to be released from

incarceration on January 7, 2024. (Docket #257 at 2).

        Defendant filed a request for compassionate release with the warden

at Elkton on March 25, 2020 and it was denied on April 22, 2020. (Id.)

Defendant has several serious medical conditions that make him

susceptible to the COVID-19 virus.1 Specifically, Defendant has type 2

diabetes mellitus with diabetic neuropathy, hypertension, liver and

pancreatic dysfunction, and obesity. (Id. at 3–6). Defendant is currently

incarcerated at Elkton FCI (“Elkton”), in Ohio. Elkton has had significant

COVID-19 issues, including the death of nine inmates from COVID-19 as of

August 28, 2020.2




        1CENTERS   FOR   DISEASE CONTROL   AND   PREVENTION, People with Certain Medical
Conditions,            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html, (last visited August 28, 2020).
        2FEDERAL       BUREAU           OF         PRISONS,                Coronavirus,
https://www.bop.gov/coronavirus/, (last visited August 28, 2020).


                            Page 2 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 2 of 11 Document 275
       Defendant has been incarcerated for over seven years (over eight

years with good time), and only has three and a half years left to his

incarceration. During his current imprisonment, Defendant has not had any

discipline issues, and he obtained his GED. (Docket #257 at 24; Docket #268

at 17). Defendant has a stable and supportive family to help him after his

release. Additionally, Defendant has a release plan to live with his daughter

in Milwaukee. (Id.)

3.     LEGAL STANDARD

       Motions for “compassionate release” are authorized by 18 U.S.C. §

3582(c)(1), which provides, in pertinent part:

       The court may not modify a term of imprisonment once it has
       been imposed except that—
              (1) in any case—
                     (A) the court, upon motion of the Director of the
              Bureau of Prisons, or upon motion of the defendant
              after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau
              of Prisons to bring a motion on the defendant’s behalf
              or the lapse of 30 days from the receipt of such a
              request by the warden of the defendant’s facility,
              whichever is earlier, may reduce the term of
              imprisonment (and may impose a term of probation or
              supervised release with or without conditions that
              does not exceed the unserved portion of the original
              term of imprisonment), after considering the factors set
              forth in section 3553(a) to the extent that they are
              applicable, if it finds that—
                      (i) extraordinary and compelling reasons
                      warrant such a reduction;
                      ...
              and that such a reduction is consistent with applicable
              policy statements issued by the Sentencing
              Commission[.]


                            Page 3 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 3 of 11 Document 275
18 U.S.C. § 3582(c).3 The statute does not define the term “extraordinary and

compelling reasons.” Rather, Congress provided that:

       The [Sentencing] Commission, in promulgating general
       policy statements regarding the sentencing modification
       provisions in section 3582(c)(1)(A) of title 18, shall describe
       what should be considered extraordinary and compelling
       reasons for sentence reduction, including the criteria to be
       applied and a list of specific examples. Rehabilitation of the
       defendant alone shall not be considered an extraordinary and
       compelling reason.

28 U.S.C. § 994(t). The Commission’s policy statement provides:

       Upon motion of the Director of the Bureau of Prisons under
       18 U.S.C. § 3582(c)(1)(A), the court may reduce a term of
       imprisonment (and may impose a term of supervised release
       with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment) if, after
       considering the factors set forth in 18 U.S.C. § 3553(a), to the
       extent that they are applicable, the court determines that—
       (1) (A) extraordinary and compelling reasons warrant the
       reduction . . .
       (2) the defendant is not a danger to the safety of any other
       person or to the community, as provided in 18 U.S.C. §
       3142(g); and
       (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. The commentary to the policy statement provides that

extraordinary and compelling reasons exist under these circumstances:

       (A) Medical Condition of the Defendant.—
               (i) The defendant is suffering from a terminal illness
               (i.e., a serious and advanced illness with an end of life
               trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is
               not required. Examples include metastatic solid-tumor

       3The statute also allows the release of certain elderly inmates, but as that
provision is not at issue here, the Court will not discuss it further.


                            Page 4 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 4 of 11 Document 275
              cancer, amyotrophic lateral sclerosis (ALS), end-stage
              organ disease, and advanced dementia.
              (ii) The defendant is—
                     (I) suffering from a serious physical or medical
                     condition,
                     (II) suffering from a serious functional or
                     cognitive impairment, or
                     (III) experiencing deteriorating physical or
                     mental health because of the aging process,
                     that substantially diminishes the ability of the
                     defendant to provide self-care within the
                     environment of a correctional facility and from
                     which he or she is not expected to recover.
       (B) Age of the Defendant.—The defendant (i) is at least 65
       years old; (ii) is experiencing a serious deterioration in
       physical or mental health because of the aging process; and
       (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
       (C) Family Circumstances.—
              (i) The death or incapacitation of the caregiver of the
              defendant’s minor child or minor children.
              (ii) The incapacitation of the defendant’s spouse or
              registered partner when the defendant would be the
              only available caregiver for the spouse or registered
              partner.
        (D) Other Reasons.—As determined by the Director of the
       Bureau of Prisons, there exists in the defendant’s case an
       extraordinary and compelling reason other than, or in
       combination with, the reasons described in subdivisions (A)
       through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

4.     ANALYSIS

       Under 18 U.S.C. § 3582(c)(1)(A), there are several elements that must

be met before a court may modify a term of imprisonment. First, the


                            Page 5 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 5 of 11 Document 275
defendant must exhaust his or her administrative remedies. Second, the

court must find that “extraordinary and compelling reasons warrant such

a reduction.” Third, the court must consider the sentencing factors in 18

U.S.C. § 3553(a).

       4.1      Exhaustion

       As to the first element, it is undisputed that on April 22, 2020, the

Defendant exhausted his administrative remedies. (Docket #257 at 13). The

Court agrees.

       4.2      Extraordinary and Compelling Reasons

       The second element requires the Court to find “extraordinary and

compelling reasons” that warrant the reduction in sentence. Defendant’s

circumstances—particularly the outbreak of COVID-19 and his underlying

medical conditions that place him at a high risk should he contract the

disease—present “extraordinary and compelling reasons” to reduce his

sentence under subdivisions (A) through (D) of U.S.S.G. § 1B1.13 cmt. n.1.

Further, the Government agrees that Defendant’s underlying health

conditions make him especially vulnerable to COVID–19. (Docket #264 at

11).

       Defendant has shown extraordinary and compelling reasons to

reduce his sentence. First, he suffers from underlying health conditions that

render him especially vulnerable to COVID-19 and may be fatal.4 Second,


       4 Courts have found that when a prisoner has hypertension, diabetes,
and/or obesity with other underlying illnesses, in conjunction with COVID-19, the
prisoner has shown an “extraordinary and compelling reason” for compassionate
release. See United States v. Leverette, No. 97-CR-225, 2020 WL 4057425 (E.D. Wis.
July 20, 2020) (obesity, kidney disease, hypertension, and hyperlipidemia); United
States v. Berry, No. 09-CR-90, 2020 WL 4001932 (E.D. Wis. July 15, 2020)
(hypertension, diabetes, kidney disease, and obesity); United States v. Mattingly,
No. 6:15-CR-00005, 2020 WL 2499707 (W.D. Va. May 14, 2020) (hypertension and


                            Page 6 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 6 of 11 Document 275
prison is a particularly dangerous place for Defendant at this moment.

Prisons are difficult places, even with the measures being taken by the BOP,

in which to prevent the spread of the virus and adequately quarantine

prisoners. In fact, COVID-19 has infected and killed nine inmates in the

prison where Defendant is incarcerated. Third, he has served over seven

years (over eight with good time) of his twelve-and-a-half-year sentence.

None of these reasons alone is extraordinary and compelling. Taken

together, however, they constitute reasons for reducing his sentence.

       The Government argues that Defendant should not be released

because the conditions at Elkton have improved and because there has been

a rise in COVID-19 cases in Milwaukee, where Defendant would reside

after his release. (Docket #264 at 11–13). The Court finds this argument

unavailing. It is clear that the risks and conditions of living in a prison,

especially one like Elkton with dorm–style housing, provides a much more

dangerous environment than a home confinement in Milwaukee.



diabetes); United States v. Lopez, No. 18-CR-2846, 2020 WL 2489746 (D.N.M. May
14, 2020) (hypertension and diabetes); United States v. Barber, No. 6:18-CR-00446-
AA, 2020 WL 2404679 (D. Or. May 12, 2020) (hypertension, obesity, and diabetes);
United States v. Rivernider, No. 3:10-CR-222, 2020 WL 2393959 (D. Conn. May 12,
2020) (hypertension, diabetes, and heart disease); United States v. Ramirez, No. 17-
10328-WGY, 2020 WL 2402858 (D. Mass. May 12, 2020) (hypertension and
diabetes); United States v. Reddy, No. 13-CR-20358, 2020 WL 2320093 (E.D. Mich.
May 11, 2020) (hypertension and diabetes); United States v. Amarrah, No. 17-20464,
2020 WL 2220008 (E.D. Mich. May 7, 2020) (hypertension, diabetes, and asthma);
United States v. Quintero, No. 08-CR-6007L, 2020 WL 2175171 (W.D.N.Y. May 6,
2020) (hypertension, diabetes, and obesity); United States v. Howard, No. 4:15-CR-
00018-BR, 2020 WL 2200855 (E.D.N.C. May 6, 2020) (obesity and diabetes); United
States v. Delgado, No. 3:18-CR-17-(VAB)-1, 2020 WL 2464685 (D. Conn. April 30,
2020) (obesity and sleep apnea); United States v. Salvagno, No. 5:02-CR-51, 2020 WL
3410601 (N.D.N.Y. April 23, 2020) (hypertension); United States v. Rodriguez, No.
2:03-CR-00271-AB-1, 2020 WL 1627331 (E.D. Pa. April 1, 2020) (diabetes,
hypertension, and liver abnormalities).


                            Page 7 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 7 of 11 Document 275
Defendant does not have the ability to control his environment or who he

interacts with while imprisoned. In contrast, Defendant would at least be

able to control who he interacts with and can engage in preventative

measures while living with his daughter in Milwaukee.

       4.3    Section 3553(a) Sentencing Factors

       Lastly, the Court must “consider[] the [sentencing] factors set forth

in section 3553(a) to the extent that they are applicable.” 18 U.S.C. §

3582(c)(1)(A). These factors include the “nature and circumstances of the

offense,” the “history and characteristics of the defendant,” the “need for

the sentence imposed,” “the kinds of sentences available,” the types of

sentences that other offenders receive for similar conduct, and any

pertinent policy statement. 18 U.S.C. § 3553(a). Section 3142(g) sets out the

factors that courts should consider when deciding whether to release a

person into the community. They include “the nature and circumstances of

the offense charged,” “the history and characteristics of the person,”

including “the person's character, physical and mental condition, family

ties, ... community ties, past conduct, history relating to drug or alcohol

abuse, [and] criminal history,” and “the nature and seriousness of the

danger to any person or the community that would be posed by the

person's release.” 18 U.S.C. § 3142(g).

       Defendant is incarcerated for a non-violent offense. Although he has

a criminal history, most of it is non-violent. (Docket #268 at 15–16).

However, the Court is cognizant that Defendant has possessed firearms in

the past, which the Government argues makes him a danger to the

community. See, e.g., (Docket #264 at 14). The Court notes that the incident

the Government points to occurred over two decades ago, in 1993. During




                            Page 8 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 8 of 11 Document 275
his current imprisonment, Defendant has not had any discipline issues, and

he obtained his GED. (Docket #257 at 24 ; Docket #268 at 17).

       Defendant has been incarcerated for over seven years (over eight

years with good time), and only has three and a half years left to his

incarceration. Defendant has a stable and supportive family to help him

after his release. Additionally, Defendant has a release plan to live with his

daughter in Milwaukee. (Id.) There is no compelling reason to keep him

incarcerated to protect the public at this point in his sentence, especially at

the risk to his health.5

       In order to address the Court’s concerns about punishment and

deterrence, the Court will impose a term of home detention. Because

Defendant has served more than half of his term of imprisonment and

because Defendant will be subject to a term of home detention, the Court is

satisfied that the updated sentence imposed will not undermine the factors

outlined in § 3553(a)(2). If Defendant is genuinely fearful of his


       5 Courts have granted compassionate release for defendants who have
years left on their sentence, when the defendants have serious medical conditions
that make them vulnerable to COVID-19. See United States v. Somerville, No. 2:12-
CR-225-NR, 2020 WL 2781585 (W.D. Pa. May 29, 2020) (reducing 15 year ACCA
sentence to approximately eight years); United States v. Galloway, No. RDB-10-0775,
2020 WL 2571172 (D. Md. May 21, 2020) (reducing 235 month sentence to time
served for defendant who “served almost 10 years”); United States v. Delgado, No.
3:18-CR-17-(VAB)-1, 2020 WL 2464685 (D. Conn. Apr. 30, 2020) (reducing 120
month sentence to 29 months, time served); United States v. McKinney, No. 18-CR-
6035L, 2020 WL 2958228 (W.D.N.Y. June 4, 2020) (granting compassionate release
to defendant who had served 18 months of a 10-year sentence); United States v.
Barber, No. 6:18-CR-00446-AA, 2020 WL 2404679 (D. Or. May 12, 2020) (granting
motion for defendant who had served less than nine months of a 60-month
sentence); Loyd v. United States, No. CR15-20394-1, 2020 WL 2572275 (E.D. Mich.
May 21, 2020) (defendant who had served about three years of a ten-year
mandatory minimum sentence based on inmate’s obesity, hypertension, and
compromised immune system).



                            Page 9 of 11
 Case 2:13-cr-00062-JPS Filed 09/03/20 Page 9 of 11 Document 275
susceptibility to COVID-19 while incarcerated, then he should be deterred

from committing future crimes or violating the conditions of his supervised

release. United States v. Grubbs, CR16-228 TSZ, 2020 WL 3839619, at *3 (W.D.

Wash. July 8, 2020) (“The Court, however, is persuaded that the potentially

dire consequences to defendant’s health if he violates the conditions of

supervised release and is returned to custody will motivate him to be

compliant and cooperative.”).

       Thus, after giving much consideration to the § 3553(a) factors, in light

of Defendant’s poor health, supportive home environment, time served,

and the fact that he will begin a term of supervised release with home

confinement immediately upon his release from prison, the Court finds that

early release is appropriate.

5.     CONCLUSION

       Defendant has served over half of his sentence and he has serious

medical conditions that make him especially vulnerable to COVID-19. The

remainder of his imprisonment should not be a threat to his life due to the

COVID-19 pandemic. For the reasons stated above, this Court will grant

Defendant’s motion for compassionate release.

       Accordingly,

       IT IS ORDERED that Defendant Derrick M. Ford’s motion for

compassionate release (Docket #257) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant Derrick M. Ford’s term

of imprisonment be and the same is hereby reduced to “time served”;

       IT IS FURTHER ORDERED that Defendant’s conditions of

supervised release are modified to include a term of home detention for the

first three hundred and sixty-five (365) consecutive days of supervised

release;


                           Page 10 of 11
Case 2:13-cr-00062-JPS Filed 09/03/20 Page 10 of 11 Document 275
       IT IS FURTHER ORDERED that this Order is STAYED for up to

fourteen (14) days in order to complete any of the following steps, as may

become both appropriate and necessary: make appropriate travel

arrangements, verify a residence, and establish a release plan. If these items

have already been addressed, then Defendant must be released promptly.

If more than fourteen days are needed to make appropriate travel

arrangements, verify a residence, or establish a release plan, the parties

shall immediately notify the Court and show cause why the deadline

should be extended;

       IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to release Defendant Derrick M. Ford from incarceration in

accordance with this Order and pursuant to the amended judgment, which

follows; and

       IT IS FURTHERED ORDERED that the parties’ motions to seal

documents (Docket #258, #265, and #269) be and the same is hereby

GRANTED.

       Dated at Milwaukee, Wisconsin, this 3rd day of September, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                           Page 11 of 11
Case 2:13-cr-00062-JPS Filed 09/03/20 Page 11 of 11 Document 275
